Citation Nr: 0606388	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  00-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for the period August 
23, 1999 through March 23, 2003.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, for the period beginning May 1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned an 
evaluation of 30 percent, effective August 23, 1999.  

In December 2000, the veteran was afforded a hearing before a 
Hearing Officer at the Detroit RO.  

After the matter was certified to the Board, additional 
development was undertaken.  However, a subsequent decision 
of the United States Court of Appeals for the Federal Circuit 
dictated that the matter had to be remanded to the agency of 
original jurisdiction for consideration in the first instance 
of the additional evidence developed by the Board.  The 
matter is now again before the Board for disposition.   

By a February 2004 rating decision, a temporary evaluation of 
100 percent was assigned pursuant to 38 C.F.R. § 4.29 for the 
period March 24, 2003 through April 30, 2003.  A 50 percent 
evaluation was assigned effective May 1, 2003.

The issue of entitlement to an evaluation in excess of 30 
percent for PTSD, for the period August 23, 1999 through 
March 8, 2003, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD has resulted in total social and 
occupational impairment since March 8, 2003. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met beginning March 8, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Increased Evaluation 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered from August 23, 1999 to the 
present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's PTSD is evaluated under DC 9411.  Under DC 
9411, a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  Evidence considered in 
determining level of impairment under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in the diagnostic 
code, but includes all symptoms that affect the level of 
social and occupational impairment, to include DSM-IV.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, the Board further notes that although many of 
the veteran's recorded symptoms are not specifically provided 
for in the ratings schedule, the symptoms listed at 38 C.F.R. 
§ 4.130 are not intended to be an exclusive or exhaustive 
list of symptomatology which may be considered for a higher 
rating claim.  

The relevant evidence in this case includes a September 1999 
report from Marquette General Hospital, in which it was 
stated that the veteran's wife divorced him the previous 
December and that he fell into a deep depression around that 
time.  He was stated to be living with his sister and his 
husband.  His major complaints were that he had no job, no 
home, no wife, and no money.  The veteran reported problems 
with sleep, waking up, and startle responses.  He also 
reported excessive worry, grief, flashbacks (mostly related 
to Vietnam), alcohol problems, and relationship problems with 
his wife.  It was stated that the veteran initially presented 
that most of his problems centered around his divorce, but 
that upon closer investigation, he began to realize that his 
problems related to a variety of problems that began when he 
was a child.  The examiner indicated that the veteran was 
friendly and cooperative, usually dressed appropriately, and 
oriented.  Some of his thought processes were "under 
productive."  He was stated to appear depressed most of the 
time with a flat and constricted affect.  His attention, 
concentration, and recent and remote memory were within 
normal limits, as was his insight and judgment.  There was no 
evidence of any signs of dangerousness to self or others.  It 
was stated that most of the veteran's PTSD symptoms 
manifested with hypervigilance that appeared to be operating 
fairly well related to sleep.  It was noted that the veteran 
reported flashbacks of his experiences in Vietnam that take 
time away from what he is doing.  The examiner stated, 
"therefore, they appear somewhat intrusive and cumbersome."  
It was stated that his prognosis was somewhat favorable.  The 
Axis I diagnoses were major depression and PTSD.  A GAF score 
of 60 was listed.  

A February 2000 VA examination report noted that the veteran 
planned to operate his own business, but that he did not yet 
have any customers.  The veteran reported flashbacks and 
nightmares.  It was stated that his sleep has been disturbed 
since Vietnam.  His alcohol use was noted and it was stated 
that he had a persistent problem with hypervigilance and 
exaggerated startle response.  It was also stated that he had 
problems dealing with authority.  Objectively, the veteran 
was neat and clean, and was casually dressed.  His attitude 
was friendly and talkative, but the examiner stated that at 
times he seemed a bit confused or wary and did not address 
the topic at hand without some redirection.  He was alert and 
oriented in all three spheres and attentive.  His thinking 
was apparently clear and his answers to questions were quick, 
coherent, and relevant, with the few exceptions noted above.  
His memory was grossly intact, but he admitted a poor memory 
of some incidents in Vietnam and stated that he felt like he 
had "turned his mind off."  He also reported some memory 
disturbance for his first two years back in the United States 
when he was drinking heavily.  He denied any other signs or 
symptoms of serious thought disorder or mood disorder and 
showed none during the examination, such as confusion, 
delusions, hallucinations, severe depression, and hypomania.  
However, the examiner stated that the veteran did complain of 
the full roster of PTSD symptoms noted above.  His insight 
seemed fair and his judgment was adequate.  His affect was 
full in range and appropriate to content.  His mood was a bit 
dysthymic.  He denied chronic anxiety, but did complain of 
hyperarousal and vigilance in some settings which he stated 
he tried to control with alcohol.  He was stated to be 
irritable and angry in some contexts, especially about 
arbitrary authority in the workplace.  He denied any impulses 
to kill or harm anyone.  It was noted that he had had 
suicidal thoughts in the past, but that he denied any intent 
or plan.  He was stated to have problems with depression on 
and off.  The Axis I diagnosis was PTSD, delayed onset.  A 
GAF score of 60 was listed.  It was noted that he was not 
working, but it was stated that he was actively planning self 
employment as a welder and electrician, and general handyman, 
in the future.  

A September 2000 report from Marquette General Hospital 
stated that the veteran identified severe muscle tension, 
hypervigilance, low frustration tolerance, nightmares, and 
insomnia.  It was stated, though, that he was beginning to 
learn how to manage and manipulate these symptoms.  It was 
stated that the veteran's symptomatology severely impacted 
his occupational and social life during the preceding thirty 
years.  However, it was noted that he was having physical 
problems that impaired his ability to work as a laborer.  It 
was also noted that the veteran had been sober for the past 
seven months and that he was making some progress.  

An October 2000 progress note from Marquette General Hospital 
stated that the veteran had a new job as a bartender.  
However, a November 2000 progress note stated that the 
veteran had been let go from his bar tending job.  

A May 2001 VA examination report stated that the veteran was 
last employed in November 2000, working part-time as a 
bartender.  It was stated that he was awarded Social Security 
Administration (SSA) benefits around that time based on a 
combination of his PTSD and orthopedic problems, most notably 
a hip injury.  It was noted, though, that he had incurred 
other injuries on the job in his 33 years of work as a 
welder.  It was stated that he had been sober for fifteen 
months.  It was stated that the veteran continued to complain 
of PTSD symptoms similar in kind and intensity to those he 
reported during the February 2000 VA examination report and 
in his psychotherapist's notes.  Objectively, the veteran was 
casually attired and clean shaven.  He spoke at a normal 
volume and rate.  He exhibited direct eye contact with the 
examiner and gestured appropriately.  His affect was 
congruent with his thought content and his mood was normal.  
His responses were relevant, logical, and goal oriented.  He 
did complain of difficulties in concentration and short-term 
recall.  The veteran admitted to hearing voices during the 
day, but the examiner stated that the veteran's auditory 
hallucinations did not appear to be "phenomenally" related to 
his PTSD.  The Axis I diagnosis was PTSD, delayed, chronic.  
His GAF score was 60.  

With regard to the SSA benefits reference in the May 2001 VA 
examination report, a Form SSA-831-C3 dated December 2000 did 
not list PTSD as either a primary or secondary diagnosis.  

VA progress notes show that the veteran was hospitalized in 
March 2003.  A VA discharge summary report for the period 
March 8, 2003 through March 24, 2003 listed an Axis I 
diagnosis of PTSD, chronic, with acute exacerbation.  A GAF 
score of 30 was listed.  A March 24, 2003 VA progress note 
listed a current GAF score of 30 and it was noted that the 
highest level in the past year was 35.  An April 2003 VA 
discharge summary report listed the veteran's GAF score as 
27.    

A June 2003 VA medical record from North Chicago VA Medical 
Center stated that the veteran was admitted to the PTSD 
Recovery Program on March 24, 2003 and discharged on April 
26, 2003.  It was stated that the veteran's traumatic Vietnam 
experiences left him with severe survivor guilt.  It was also 
indicated that his distrust of authority was directly linked 
to his experiences with military leadership while in service.  
It was stated that the veteran continued to report and 
clinically demonstrate severe combat PTSD in all three major 
symptom subcategories including, re-experiencing, arousal, 
and avoidance.  It was further stated that, although he was 
able to achieve some psychotherapeutic benefit while in the 
PTSD Recovery Program, it was clear that his symptoms related 
to PTSD were chronic, may recur, and were likely to continue 
to interfere with his attempts to make a satisfactory 
adjustment outside of the hospital setting.  It was stated 
that the veteran clearly could not tolerate the medical, 
psychological, or interpersonal stress of a work environment.  
It is reiterated that a 100 percent evaluation was assigned 
for the veteran's PTSD for the period March 24, 2003 through 
April 30, 2003 pursuant to 38 C.F.R. § 4.29.  

A June 2003 VA examination report noted that the veteran 
continued with treatment, which the veteran stated was very 
helpful to him.  It was stated that the veteran complained of 
PTSD symptoms similar to those complained of in previous 
examinations, but with somewhat increased intensity.  
Specifically, he continued to experience frequent recurring 
intense nightmares, olfactory flashbacks, hypervigilance, 
irritability and anger outbursts, avoidance of people, 
particularly Asians, extreme sensitivity to noises at night, 
over-perception of threat, and hallucinatory panic reactions 
upon awakening.  The veteran stated that he has continued his 
sobriety since an eight week treatment program in 2001.  The 
veteran stated that he had not worked since being awarded SSA 
disability benefits for physical problems in 1999.  It was 
noted that he was divorced and that he had no contact with 
his ex-wife.  He did report, though, that he did maintain 
some contact with his son.  He stated that he did not 
maintain many social relationships, but that he had talked to 
people in group therapy.  Upon mental status examination, the 
veteran was casually dressed and his hygiene appeared 
adequate.  Eye contact was good and his attitude to the 
examination was cooperative and friendly.  Speech was 
adequate and characterized by adequate rate, rhythm, and 
articulation.  Psychomotor activity was slightly elevated.  
His mood was dysphoric and his affect was somewhat 
constricted.  Thought processes were intact and characterized 
as logical, sequential, and goal directed.  There was no 
evidence of hallucinations or delusion, and homicidal 
ideation was denied.  He was oriented to time, person, and 
place.  It was stated that the veteran's symptoms appeared to 
have increased in frequency and intensity since his last 
rating decision.  The examiner further stated that the 
veteran's symptoms clearly created significant levels of 
distress and impaired his ability to maintain social 
relationships outside of his family.  With regard to 
employment, the veteran reported that he was receiving 
disability benefits for physical problems.  However, the 
examiner stated that, nevertheless, the veteran's PTSD 
symptoms seemed to have adversely affected his ability to 
maintain gainful employment in his career and would likely 
contribute to major impairment in employment settings.  The 
Axis I diagnoses were, PTSD, delayed onset, chronic, alcohol 
dependence in full sustained remission by report, and rule 
out psychotic disorder, not otherwise specified (by history).  
A GAF score of 48 was listed.  

A March 2005 VA progress note stated that the veteran had 
been admitted to the PTSD Recovery Program on February 22, 
2005, and was discharged on March 29, 2005.  It was stated 
that the veteran continued to report and clinically 
demonstrate severe and chronic PTSD in all three symptom 
categories, including reexperiencing, arousal, and avoidance.  
It was remarked that, while the veteran was able to achieve 
some psychotherapeutic benefit while in the PTSD Recovery 
Program, it was clear that his symptoms related to PTSD were 
chronic and, therefore, likely to continue to pose a 
significant challenge to his attempts to make a satisfactory 
adjustment outside of the hospital setting.  The March 2005 
VA discharge summary report listed a GAF score of 33.  

A July 2005 VA examination report noted that the veteran 
complained of nightmares and flashbacks.  He reported 
engaging in very little socialization and stated that he had 
a hard time with women.  He did report that he occasionally 
saw a friend or two, and also that he sees the guys in his 
veterans group.  Upon mental status examination, he was 
casually dressed, but well-groomed and friendly.  He appeared 
mildly anxious.  Eye contact was direct and he attempted to 
be cooperative during the interview.  He denied any auditory 
or visual hallucinations in the past two years, but stated 
that that was a problem when he was drinking.  He denied 
current suicidal or homicidal ideation.  The veteran reported 
that he was able to maintain his own hygiene and other basic 
activities of daily living.  He was oriented to time, place, 
and person.  Short-term recall appeared to be somewhat 
impaired.  His concentration appeared to be grossly intact 
and he reported no obsessive behavior.  He reported having 
panic attacks four to five times per year.  He reported 
difficulty sleeping, stating that the only way he can sleep 
is by taking medication.  The examiner stated that it was 
fairly clear that the veteran continued to suffer from active 
PTSD symptoms that were chronic.  She stated further that he 
continued to experience significant levels of distress and 
was unable to maintain social relationships or sustain 
gainful employment.  The Axis I diagnoses were PTSD, chronic, 
and alcohol dependence in full, sustained remission.  A GAF 
score of 45 was listed.  

The Board finds that the veteran's condition more nearly 
approximates total social and occupational impairment from 
March 8, 2003, when the veteran was admitted for VA 
hospitalization for depression, suicidal ideation, 
nightmares, and intrusive thoughts related to his Vietnam War 
experiences.  In evaluating the evidence in this case, the 
Board notes that the veteran's GAF scores for the period 
beginning March 8, 2003 have ranged from 27 to 48, however, 
numerous GAF scores listed during this period were in the 
30's.   Under DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
revised in 1994, (DSM-IV), a GAF range from 21 to 30 is 
indicative of behavior considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF range from 31 to 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF range 
from 41 to 50 is indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  

The Board finds that the evidence of record establishes that 
the veteran's PTSD more closely approximates total social and 
occupational impairment since the date of the veteran's 
admittance to the North Chicago VA Medical Center on March 8, 
2003.  The evidence demonstrates that, due to his PTSD, the 
veteran has almost no social relationships and, additionally, 
that the severity of his PTSD symptoms has been shown to 
severely affect his industrial relationships essentially to 
the point of total impairment.  The Board acknowledges that 
the veteran has worked during the appeal period, but he has 
not worked during the period beginning March 8, 2003.  The 
Board further notes that it was stated in the July 2005 VA 
examination report that the veteran continued to experience 
significant levels of distress and was unable to maintain 
social relationships or sustain gainful employment.  

The Board notes that the veteran's symptoms are different 
from, but consistent with those enumerated in the rating 
criteria for a 100 percent rating under 38 C.F.R. § 4.130.  
The United States Court of Appeals for Veterans Claims in 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), noted the 
"such symptoms as" language in the rating criteria under 38 
C.F.R. § 4.130 and held that "the use of the term "such as" 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with the regulation, to find the presence of all, 
most, or even some, of the enumerated symptoms is unsupported 
by a reading of the plain language of the regulation".   
    
Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the evidence of 
record supports a finding that the veteran's PTSD has more 
nearly resulted in total social and occupational impairment 
since the date of his admittance to the North Chicago VA 
Medical Center on March 8, 2003.  The Board, therefore, 
grants a 100 percent schedular rating for PTSD effective 
March 8, 2003.  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.  
However, a discussion of the VCAA as it pertains to the 
veteran's claim for an increased evaluation for PTSD for the 
period beginning March 8, 2003 is unnecessary, as the 
veteran's claim on appeal has been granted in full for this 
period.           

 
ORDER

A 100 percent rating for PTSD is granted effective March 8, 
2003, subject to regulations which govern monetary awards.


REMAND
 
With regard to the claim for an increased evaluation for PTSD 
for the period August 23, 1999 through March 7, 2003, the 
Board notes that the veteran was not adequately informed of 
the enactment of the VCAA and, further, that the RO has yet 
to fully apply the changes instituted by the VCAA's enactment 
to the appellant's claim of entitlement to an increased 
evaluation for PTSD for the period August 23, 1999 through 
March 7, 2003.  In fact, the veteran has not been sent a 
proper VCAA notice letter.  It is emphasized that the 
September 2003 Board remand directed that the RO ensure that 
all notification and development action required by VCAA was 
fully complied with and satisfied.  Unfortunately, such was 
not accomplished.       

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO must send the veteran a VCAA notice letter which 
informs him of what the evidence needs to show in order to 
warrant an increased rating for PTSD for the period August 
23, 1999 through March 7, 2003 and, further, which informs 
him of VA's duty to assist him in obtaining such evidence.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  There 
must be compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the veteran is to 
be issued a VCAA letter regarding the 
issue of entitlement to an increased 
evaluation for PTSD for the period August 
23, 1999 through March 7, 2003 which 
specifically informs him of what the 
evidence needs to show in order to 
warrant an increased rating for PTSD for 
the period August 23, 1999 through March 
7, 2003 and, further, which informs him 
of VA's duty to assist him in obtaining 
such evidence or of his responsibilities 
to provide any pertinent evidence 
concerning his claim during the period of 
time in question.
     
2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


